Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 and 5-11 directed to an invention non-elected without traverse.  Accordingly, claims  1-3 and 5-11 been cancelled.
Claims 15 and 18, directed to unelected species, are hereby rejoined as they require all the limitations of the allowed claim 12.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner believes the examples in the specification and drawings establish the criticality in selecting the combination of urolithin A (UA) and gambogic acid (GA) in the nanoparticle. See at least example 1 and Fig 1C-D, which show P2Ns-GA/UA having a 7-fold change in serum Cmax and AUC compared to plain UA while P2Ns/UA showed a 2-fold increase over plain UA. This criticality and applicants’ arguments filed 6/9/2022 are considered sufficient to overcome the prima fascia case of obviousness over Gauda and Saini of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618